Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                         Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claims are drawn to a sustained release pellet formulation comprising a core with an organic acid, a drug layer disposed over the core and a functional coating covering the drug layer; wherein the drug layer comprises trihexeyphenidyl hydrochloride and a nonionic water soluble polymer, the functional coat comprises a nonionic water insoluble polymer and a pore former, where the ratio of the nonionic water insoluble polymer to the pore former is from 70:30 to about 98:2 and the functional coat swells with weight gain between about 10-40% w/w based on the weight of the coat; and the ratio of the trihexyphenidyl hydrochloride to the organic acid is between 1:1 and 1:150; wherein the organic acid causes an acidic microenvironment in the core increasing the solubility of the trihexyphenidyl hydrochloride and the release has a Cmin: Cmax ratio of > 0.4 for a period of at least 16 hours. This provides a more consistent release and application of the drug for longer periods of time with reduced lulls in delivery. The ratios of the organic acid to the drug, functional coating components and weight gain of the functional coating all combine to create a unique and improved release profile for longer than the prior art.  The closets prior art is drawn to Ahmed et al (WO 2009/097156) and Venkatesh (US 20110135724).  While Ahmed discloses a sustained release pellet comprising an organic acid core, drug layer and functional coating, the ratios of the components are outside the ranges of the instant claims with no motivation to modify the ranges.  The reference is silent to the weight gain of the functional coating, but the ratio of the nonionic water insoluble polymer and possible pore former is at best 3:1, while the instant claims require 80:20 or 4:1. Further the sustained release pellets release at most for 16 hours, while the instant claims can release for 24 hours. Venkatesh while disclosing a similar dosage form, the structure of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618